Case: 21-60292     Document: 00516364535         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-60292                           June 21, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Jeysson Jhovany Cruz-Herrera,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 725 641


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jeysson Jhovany Cruz-Herrera, a native and citizen of Honduras,
   petitions for review of an order of the Board of Immigration Appeals (BIA)
   affirming the Immigration Judge’s (IJ) decision that he was ineligible for
   asylum, withholding of removal, and relief under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60292     Document: 00516364535           Page: 2   Date Filed: 06/21/2022




                                    No. 21-60292


   Torture (CAT). He challenges the BIA’s conclusions that he has not shown
   eligibility for asylum and withholding because he failed to show past
   persecution or a well-founded fear of future persecution. He also challenges
   the BIA’s conclusion that he had not shown eligibility for CAT relief. These
   arguments are reviewed under the substantial evidence standard. See Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          Cruz-Herrera has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA on the issue whether he showed past
   persecution or a well-founded fear of future persecution. See INS v. Elias–
   Zacarias, 502 U.S. 478, 481 (1992); Vazquez-Guerra v. Garland, 7 F.4th 265,
   270-71 (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022); Zhang, 432 F.3d
   at 344. Consequently, he has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA on the issue whether he showed
   eligibility for asylum or withholding. See Vazquez-Guerra, 7 F.4th at 270-71;
   Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Because Cruz-Herrera’s
   failure to establish the requisite past persecution or well-founded fear of
   future persecution is dispositive of his requests for asylum and withholding,
   we do not reach his other asylum and withholding-related arguments. See
   INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Finally, Cruz-Herrera fails to show that the record compels a
   conclusion contrary to the BIA’s that he failed to establish that it was more
   likely than not that he would be tortured were he repatriated to Honduras by
   or with the acquiescence of a government official. See Martinez Manzanares
   v. Barr, 925 F.3d 222, 229 (5th Cir. 2019); Morales v. Sessions, 860 F.3d 812,
   818 (5th Cir. 2017); Zhang, 432 F.3d at 344.
          The petition for review is DENIED.




                                         2